Citation Nr: 1519567	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  12-17 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March to August 1971.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

FINDING OF FACT

The Veteran's pes planus was aggravated by service.


CONCLUSION OF LAW

The criteria for service connection for pes planus with foot strain have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a) (2014).

The Veteran entered service with an abnormal evaluation of the feet in March 1971.  His entrance examination notes a diagnosis of mild pes planus NCD (not considered disabling or disqualifying).  By June 1971, he was complaining of painful feet and difficulty walking, reporting that he had a history of gunshot wound to the foot prior to service, as well a history of broken toes.  These injuries were not reported or detected at entrance.  An X-ray showed metallic fragments in the right foot, but no bony abnormalities.  A July 1971 orthopedic consultation request reported that there was a history of a gunshot wound and toe fractures, with pain for the preceding two months.  He had pain anytime he lifted his leg, and tenderness of the entire dorum and palmar aspect of the foot.  He had moderate pronation.  The Veteran was noted to be in constant discomfort that the physician could not diagnose.  The Veteran did not keep his appointment, and was discharged the following month for unrelated reasons.  

In August 2007, his VA treating physician authored a letter indicating his support for the Veteran's service connection claim.  He said that he was concerned that the Veteran had flat feet upon entrance, but was still accepted into a position that further strained his feet.  The Veteran was in security and was required to stand for long periods of time.  He also indicated the Veteran's pre-existing gunshot wound and fractured toes.  He said that these conditions combined to produce short- and long-term complications, including the need for surgical intervention.  It is unclear what complications he is referring to, however, it is clear that his physician's opinion was that his feet were negatively impacted by service.  The Board therefore finds this opinion probative.

A February 2008 VA examiner indicated that the etiology of pes planus was unknown, but that he had bilateral foot strain related service due to the fractured toes.  She opined that he likely had disability related to the feet that precluded running, playing sports, and standing for long periods of time, which was due to service.  

A March 2012 VA examiner opined that his pes planus was not aggravated while in service.  She indicated that pes planus is a congenital condition unless trauma affected the posterior tibial tendon, which has not been identified in the record, and that he has not had any treatment for it.  She indicated his painful symptoms were unrelated to pes planus, and were instead due to other disabilities.

Based on this body of evidence, the Board finds that service connection is warranted.  His STRs clearly document complaints and a development of symptoms beyond the baseline at entrance, when pes planus had been considered non-disabling.  The gunshot wound and broken toes were not noted on his entrance examination.  A veteran is considered to have been in sound condition when accepted for service, except for defects, infirmities, or disorders noted at entrance into service; or, where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§  1111, 1137 (West 2014); 38 C.F.R. § 3.304(b) (2014).  Here, the evidence of record clearly and unmistakably shows that he had been shot in the right foot prior to service.  There is no suggestion this happened while on active duty.  However, there is no clear and unmistakable evidence that these injuries were not aggravated by service.  Instead, it appears that they may have been.  Since he is considered to have been in sound condition, at least in regard to that injury, the development of any symptoms related to it during service must be also attributed to service.  

Further, his physician clearly opines that his military occupational specialty put a strain on his feet.  The February 2008 VA examiner also indicated that he had bilateral foot strain due to service.  He has also alleged persistent pain in his feet since service.

The only negative evidence is the March 2012 VA examination report, which the Board does not find probative.  It does not address whether the symptoms documented in the July 1971 consultation request, including tenderness and pronation, were manifestations of aggravation of pes planus.


ORDER

Service connection for pes planus with foot strain is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


